Douglas, J.
The narrow issue in these consolidated cases is whether the negligent credentialing causes of action against SEMC for granting and continuing staff privileges to Dr. Burt (and Dr. Blue in case No. 91-2079) were timely filed pursuant to the applicable statute of limitations. Case No. 91-2079 involves additional issues concerning the court of appeals' reinstate*554ment of Lawrence Browning’s consortium claim against Dr. Blue and SEMC.10 Given the procedural disposition of these cases, the pertinent facts (where applicable) must be construed in a light most favorable to appellees who opposed the motions for summary judgment at the trial court level. See Civ.R. 56.
I
Hospital Liability/Negligent Credentialing
SEMC appeals in both cases, urging that the claims asserted against it for negligent credentialing are time-barred by R.C. 2305.11(B)(1). Specifically, SEMC suggests that the court of appeals erred in determining that discovery (by appellees Mitchell and Browning) of the hospital’s negligence was necessary to commence the running of the R.C. 2305.11(B)(1) period of limitations on the negligent credentialing claims. SEMC asserts that the “cognizable events” triggering the running of the statute of limitations on Mitchell’s and Browning’s medical malpractice claims against the doctor(s) were sufficient to commence the running of the period of limitations on their negligent credentialing causes of action against the hospital.
In support of its position, SEMC cites Allenius, supra, and a number of our other cases such as Oliver v. Kaiser Community Health Found. (1983), 5 Ohio St.3d 111, 5 OBR 247, 449 N.E.2d 438, Richards v. St. Thomas Hosp. (1986), 24 Ohio St.3d 27, 24 OBR 71, 492 N.E.2d 821, Hoffman v. Davidson (1987), 31 Ohio St.3d 60, 31 OBR 165, 508 N.E.2d 958, Hershberger v. Akron City Hosp. (1987), 34 Ohio St.3d 1, 516 N.E.2d 204, and Flowers v. Walker (1992), 63 Ohio St.3d 546, 589 N.E.2d 1284. This line of cases deals with the accrual of causes of action for medical malpractice under R.C. 2305.11, and the necessity of investigation and pursuit of remedies when a medical condition and its relationship to a previous medical procedure, treatment or diagnosis are “discovered.”
Conversely, appellees contend that under Allenius, supra, the “West 57th” television program was the “cognizable event” which commenced the running of the R.C. 2305.11(B)(1) period of limitations on the negligent credentialing causes of action. Thus, appellees assert that Mitchell’s and Browning’s claims against SEMC were filed within the R.C. 2305.11(B)(1) period of limitations.
*555Upon reflection, we cannot accept either of the parties’ positions, which assume that R.C. 2305.11(B)(1) and our cases governing the accrual of causes of action for medical malpractice apply to claims of hospital liability for negligent credentialing.
The theory of hospital liability at issue in these cases was discussed at some length in Albain v. Flower Hosp. (1990), 50 Ohio St.3d 251, 257-260, 553 N.E.2d 1038, 1044-1047. In Albain, paragraph two of the syllabus, this court held that:
“In regard to staff privileges, a hospital has a direct duty to grant and to continue such privileges only to competent physicians. * * * In order to recover for a breach of this duty, a plaintiff injured by the negligence of a staff physician must demonstrate that but for the lack of care in the selection or the retention of the physician, the physician would not have been granted staff privileges, and the plaintiff would not have been injured.” (Emphasis added.)
The general duty imposed upon hospitals to grant and continue staff privileges only to competent physicians was identified in Albain as an “independent” duty of care owed directly to those admitted to the hospital. Id. at 257-260, 553 N.E.2d at 1044-1047. See, also, Taylor v. Flower Deaconess Home & Hosp. (1922), 104 Ohio St. 61, 135 N.E. 287. One of the areas in which the hospital owes the independent and direct duty to a patient is in establishing (and adhering to) reasonable peer review procedures:
“ * * * [0]nce a competent and careful physician has been granted staff privileges, the hospital will not thereafter be liable unless it had reason to know that the act of malpractice would most likely take place. That is, where a previously competent physician, with staff privileges develops a pattern of incompetence, which the hospital should become aware of through its peer review process, the hospital must stand ready to answer for its retention of such physician.” (Footnote omitted.) Albain, 50 Ohio St.3d at 258, 553 N.E.2d at 1045.
In addition, the majority in Albain quoted with approval the following statement:
“‘ * * * [A hospital] is not required to pass upon the efficacy of treatment; it may not decide for a doctor whether an operation is necessary, or, if one be necessary, the nature thereof; but it owes to every patient whom it admits the duty of saving him from an illegal operation [or] false, fraudulent, or fictitious medical treatment.’ ” Albain, at 259, 553 N.E.2d at 1046, quoting Hendrickson v. Hodkin (1937), 250 A.D. 619, 621, 294 N.Y.S. 982, 984-985 (Lazansky, P.J., dissenting), reversed (1937), 276 N.Y. 252, 11 N.E.2d 899.
*556The complaints against SEMC in the cases before us allege that the hospital breached these independent duties owed directly to Browning and Mitchell as patients at SEMC. The “negligent credentialing” causes of action include allegations that SEMC failed to exercise prudence in granting or continuing staff privileges, failed to conduct reasonable peer review, failed to protect appellees Mitchell and Browning from known incompetent medical care, and otherwise failed to save appellees Mitchell and Browning from medical treatment (surgery) of an unnecessary and experimental nature. These claims are not claims for medical malpractice and, thus, the medical malpractice line of cases and the “cognizable event” test do not apply. A hospital does not practice medicine and is incapable, of committing malpractice. See, generally, Lombard v. Good Samaritan Med. Ctr. (1982), 69 Ohio St.2d 471, 23 O.O.3d 410, 433 N.E.2d 162, and Richardson v. Doe (1964), 176 Ohio St. 370, 27 O.O.2d 345, 199 N.E.2d 878 (only physicians can commit “medical malpractice”). Further, appellees’ claims against the hospital have nothing to do with any issue concerning derivative liability of the hospital for the acts of its agent or employee-physicians. The question whether Burt or Blue is employed by SEMC is neither clear on the record before us nor particularly relevant to our discussion. Mitchell’s and Browning’s negligent credentialing claims against SEMC are independent claims asserted directly against SEMC for the hospital’s own acts or omissions in granting and/or continuing the staff privileges of the doctor(s). Thus, we must determine what type of claim is being asserted by Browning and Mitchell against SEMC and, in addition, what statute of limitations applies to such claims.
II
Medical Claim — R.C. 2305.11(B)(1) and (D)(3)
R.C. 2305.11(B)(1) provides, in part:
“ * * * [A]n action upon a medical * * * claim shall be commenced within one year after the action accrued * *
R.C. 2305.11(D)(3) provides, in part:
“ ‘Medical claim’ means any claim that is asserted in any civil action against a physician, podiatrist, or hospital, against any employee or agent of a physician, podiatrist, or hospital, or against a registered nurse or physical therapist, and that arises out of the medical diagnosis, care, or treatment of any person. * * * ” (Emphasis added.)
A careful reading of R.C. 2305.11(B)(1) and (D)(3)11 demonstrates that not all claims asserted against a hospital are “medical claims” subject to the *557period of limitations set forth in R.C. 2305.11(B)(1). Rather, a claim against a hospital is a “medical claim” within the meaning of R.C. 2305.11(D)(3), and is subject to the one-year limitation period set forth in R.C. 2305.11(B)(1), only if the claim arises out of the medical diagnosis, care, or treatment of a person. The terms “medical diagnosis” and “treatment” are terms of art having a specific and particular meaning relating to the identification and alleviation of a physical or mental illness, disease, or defect. See, generally, Black’s Law Dictionary (6 Ed.1990), at 453-454 and 1502. Conversely, the word “care” is a general word without a specific legal meaning until placed in a particular context. Under the ejusdem generis rule of statutory construction, “care” as used in R.C. 2305.11(D)(3) (where the word is preceded by terms such as “physician,” “hospital,” “nurse,” and “medical diagnosis”) means the prevention or alleviation of a physical or mental defect or illness. Thus, the term “care” in R.C. 2305.11(D)(3) should not be broadly interpreted when the context in which it is used is properly understood.
With the foregoing discussion in mind, we believe that claims asserted against a hospital for negligent credentialing do not arise out of the medical diagnosis, care, or treatment of a person. Negligent credentialing claims arise out of the hospital’s failure to satisfy its independent duty to grant and continue staff privileges only to competent physicians. This independent duty does not directly involve diagnosis or the medical care and treatment of a patient. While the acts or omissions of a hospital in granting and/or continuing staff privileges to an incompetent physician may ultimately lead to an act of medical malpractice by the incompetent physician, the physician’s ultimate act of medical malpractice is factually and legally severable and distinct from the hospital’s acts or omissions in negligently credentialing him or her with staff membership or professional privileges.
Accordingly, we conclude that an action against a hospital for bodily injury arising out of the hospital’s negligence in credentialing a physician is neither “malpractice” nor a “medical claim” to which the limitations period found in R.C. 2305.11 applies.12
*558Ill
Discovery Rule — R.C. 2305.10
If a negligent credentialing cause of action is not a claim for malpractice or a medical claim, the obvious question becomes: What is it? It is, simply, a claim for bodily injury arising out of negligence which is not covered by the limitation periods found in R.C. 2305.11. Thus, we look to R.C. 2305.10, which provides in part:
“An action for bodily injury or injuring personal property shall be brought within two years after the cause thereof arose.”
A cause of action for negligent credentialing of a physician by a hospital which results in bodily injury is an action falling under the umbrella of R.C. 2305.10.
Pursuant to R.C. 2305.10, the two-year period of limitations begins to run when a cause of action for bodily injury “arose,” while the R.C. 2305.11(B)(1) statute of limitations for “medical claims” begins to run when a cause of action “accrued.” However, we believe that the terms “arose” and “accrued” are synonymous and that the rule of discovery long recognized in Ohio as applicable to the “accrual” of causes of action should be applied to the R.C. 2305.10 statute of limitations for claims of hospital negligence in credentialing a physician.
The history of the so-called discovery rule in Ohio is long and storied. The rule of discovery was originally recognized by this court in the medical malpractice context, but the rule has been generally accepted and applied in numerous areas of the law. See Shover v. Cordis Corp. (1991), 61 Ohio St.3d 213, 223-227, 574 N.E.2d 457, 464-467 (Douglas, J., dissenting). Of particular significance, the discovery rule has been judicially applied to the general statute of limitations for bodily injury actions under former R.C. 2305.10. In O’Strieker v. Jim Walter Corp. (1983), 4 Ohio St.3d 84, 4 OBR 335, 447 N.E.2d 727, paragraphs one and two of the syllabus, this court held that:
“1. Absent legislative definition, it is left to the judiciary to determine when a cause ‘arose’ for purposes of statutes of limitations.
“2. When an injury does not manifest itself immediately, the cause of action does not arise until the plaintiff knows or, by the exercise of reasonable diligence should have known, that he had been injured by the conduct of *559defendant, for purposes of the statute of limitations contained in R.C. 2305.-10.”
O’Stricker was decided under a version of R.C. 2305.10 in effect prior to the 1980 amendment to the statute. The 1980 amendment to R.C. 2305.10 specifically adopted a discovery rule for bodily injury actions caused by exposure to asbestos and chromium. 138 Ohio Laws, Part II, 3412. In Burgess v. Eli Lilly & Co. (1993), 66 Ohio St.3d 59, 609 N.E.2d 140, where a discovery rule provided by the General Assembly for DES-related injuries was found to be insufficient, we again had occasion to announce that a discovery rule applies to the R.C. 2305.10 general statute of limitations for bodily injury actions. Here, we extend the discovery rule to bodily injury actions resulting from a hospital’s negligence in credentialing a physician.
IV
“Cognizable Event”
Although not directly applicable to the claims of hospital negligence in the cases before us, the rule of discovery for the accrual of causes of action for medical malpractice under R.C. 2305.11 was explained in Allenius, supra, as requiring the occurrence of a “cognizable event” “which does or should lead the patient to believe that the condition of which the patient complains is related to a medical procedure, treatment or diagnosis previously rendered to the patient and where the cognizable event does or should place the patient on notice of the need to pursue his possible remedies.” Id. at syllabus.
Today, we borrow from Allenius in constructing a rule of discovery applicable to R.C. 2305.10 for bodily injury actions arising from negligent credentialing by a hospital. We emphasize, however, that Allenius and our cases governing the accrual of causes of action for medical malpractice are not applicable to causes of action for hospital negligence in credentialing a physician. By its very nature, the discovery rule (concept) must be specially tailored to the particular context in which it is to be applied. Our decisions concerning the accrual of causes of action for medical malpractice are not applicable to determine the accrual date of claims not related to the medical malpractice of a physician.
The court of appeals found that the critical inquiry for determining, the accrual date of the negligent credentialing causes of action requires pinpointing when the victims should have discovered that SEMC had failed to “provide adequate supervision or review of” Dr. Burt (and Dr. Blue in the Browning case). The court of appeals found no evidence that Mitchell or Browning discovered or should have discovered that SEMC had failed to perform its legal duties until the women viewed the television program in October 1988 *560and realized that other former patients of Dr. Burt suffered from maladies similar to their own. Thus, the court of appeals held that summary judgment on the basis of the R.C. 2305.11(B)(1) statute of limitations was not proper in either case, since the complaints were filed within one year of the discovery of pertinent facts which placed appellees on notice to pursue a remedy against the hospital.
We agree with the court of appeals that in both cases the October 1988 television program was the event which triggered the running of the statute of limitations on Browning’s and Mitchell’s claims against SEMC — although it is the R.C. 2305.10 period of limitations which should have been applied. The court of appeals was absolutely correct in recognizing that the facts or events which might trigger the running of the statute of limitations for medical malpractice claims against a doctor do not necessarily commence the running of a statute of limitations on claims against a hospital for hospital negligence unrelated to the medical diagnosis, care, or treatment of a person. We, mildly and respectfully, disagree with the court of appeals to the extent that it found the “cognizable event” test of Allenius to be directly applicable in determining the accrual date of appellees’ negligent credentialing claims. Mere mention of Allenius and the “cognizable event” test conjures up images of medical malpractice (to anyone who is familiar with our cases in this area), which may be one reason for the confusion in the court of appeals, resulting in application of the wrong statute of limitations to appellees’ causes of action for hospital negligence.
V
“Alerting Event”
In tailoring a rule of discovery applicable to R.C. 2305.10 for bodily injury actions arising from negligent credentialing by a hospital, we hold that a cause of action for negligent credentialing arises when the plaintiff knows or should know that he or she was injured as a result of the hospital’s negligent credentialing procedures or practices. In our judgment, the only evidence of any perspicuous event which should have alerted appellees Browning and Mitchell to pursue their negligence claims against SEMC occurred in October 1988. Upon viewing a television program, Browning and Mitchell became aware that many of Burt’s ex-patients suffered from abnormalities similar to their own as a consequence of Burt’s surgical practices at SEMC. The record is devoid of evidence that appellees knew or should have known prior to October 1988 that SEMC may have done something wrong in granting or continuing privileges to Dr. Burt or Blue. The “special Burt consent” form in Browning’s and Mitchell’s hospital records would not have apprised Mitchell *561and Browning that their doctor(s) may have committed a number of harmful, improper or unwarranted surgeries upon a number of unsuspecting patients such that SEMC’s credentialing practices could reasonably be brought into question. Accordingly, the R.C. 2305.10 statute of limitations was triggered in October 1988, and the complaints against SEMC were filed well within the applicable two-year period of limitations.13
Obviously, we do not hold that a television program like the one at issue in these cases is necessary to trigger the running of the R.C. 2305.10 statute of limitations in every case of negligent credentialing. It is sufficient if a plaintiff discovers or, through the exercise of reasonable diligence, should have discovered some definitive information that would reasonably warrant investigation of the hospital’s credentialing practices. Such an occurrence might be termed an “alerting event,” if for no other reason than to contrast the occurrence triggering the commencement of the statute of limitations for negligence in R.C. 2305.10 from the “cognizable event” of R.C. 2305.11 limitation periods. However, discovery of a physician’s medical malpractice does not, in itself, constitute an “alerting event” nor does such discovery implicate the hospital’s credentialing practices or require investigation of the hospital in this regard. To hold otherwise would encourage baseless claims of negligent credentialing and a hospital would be named in nearly every lawsuit involving the malpractice of a physician.
VI
R.C. 2305.25
SEMC and amicus curiae, Ohio Hospital Association, suggest that hospitals are immune from liability for the acts, omissions and decisions of their peer review committees by virtue of R.C. 2305.25 and that, therefore, a hospital cannot be liable for negligent peer review. We reject this argument.
R.C. 2305.25 provides, in part:
“No hospital, no state or local society, and no individual who is a member or employee of any of the following committees shall be liable in damages to any person for any acts, omissions, decisions, or other conduct within the scope of the functions of the committee:
U * * *
*562“(E) A peer review committee, professional standards review committee, or arbitration committee of a state or local society composed of doctors of medicine, doctors of osteopathic medicine and surgery, doctors of dentistry, doctors of optometry, doctors of podiatric medicine, psychologists, or registered pharmacistsf.]” (Emphasis added.)
Following a listing of the specific review boards and committees, R.C. 2305.25 provides that:
“Nothing in this section shall relieve any individual or hospital from liability arising from treatment of a patient.
“This section shall also apply to any member or employee of a nonprofit corporation engaged in performing the functions of a peer review committee of nursing home providers or administrators or of a peer review or professional standards review committee. No person who provides information under this section and provides such information without malice and in the reasonable belief that such information is warranted by the facts known to him shall be subject to suit for civil damages as a result thereof.”
The purposes of R.C. 2305.25 are clear. The statute extends limited protection to those who provide information to certain review boards and committees to encourage the free flow of information without threat of reprisal in the form of civil liability. See, generally, Jacobs v. Frank (1991), 60 Ohio St.3d 111, 113, 573 N.E.2d 609, 612. The statute also seeks to protect those serving on committees and committee employees for the obvious reason that it could be difficult to staff a committee absent such protections. However, the cases at bar do not involve a situation where SEMC has been either the provider of information to a committee (see, e.g., R.C. 1742.141), or the participant on a committee. It is clear to us that R.C. 2305.25 does not provide blanket immunity to a hospital for negligence in granting and/or continuing staff privileges of an incompetent physician.
SEMC protests that R.C. 2305.25 and 2305.251 prevent a hospital from defending itself against claims for negligent peer review. According to SEMC, these statutes require that no evidence as to any matter brought to the attention of peer review committees, or actions taken by those committees, can be introduced into evidence in the hospital’s defense. We reject SEMC’s contentions for a number of reasons, but quoting from the following portion of R.C. 2305.251 should dispel any notion that SEMC’s arguments are meritorious:
“ * * * Information, documents, or records otherwise available from original sources are not to be construed as being unavailable for discovery or for use in any civil action merely because they were presented during proceedings of a committee nor should any person testifying before a committee or who is *563a member of the committee be prevented from testifying as to matters within his knowledge, but the witness cannot be asked about his testimony before the committee or opinion formed by him as a result of the committee hearing.”
VII
Summary of Holdings re Claims Against SEMC
In summarizing our discussion concerning the claims against SEMC, we hold that:
1. Hospital negligence arising out of the “care” of a patient is a “medical claim” within the meaning of R.C. 2305.11(D)(3) and is subject to the period of limitations set forth in R.C. 2305.11(B)(1). “Care” as used in R.C. 2305.-11(D)(3) is the prevention or alleviation of a physical or mental defect or illness.
2. Negligent credentialing of a physician by a hospital is not “medical diagnosis, care, or treatment” within the meaning of R.C. 2305.11.
3. An action against a hospital for bodily injury arising out of the negligent credentialing of a physician is subject to the two-year limitations period set forth in R.C. 2305.10.
4. The period of limitations set forth in R.C. 2305.10 commences to run when the victim knows or should have discovered that he or she was injured as a result of the hospital’s negligent credentialing procedures or practices.
5. R.C. 2305.25 does not provide a hospital with immunity from liability for the hospital’s negligence in granting and/or continuing the staff privileges of an incompetent physician.
For the reasons stated herein, which differ, in part, from the reasoning of the court of appeals, we affirm the court of appeals’ judgment in case No. 91-2121 (Mitchell) and that portion of the court of appeals’ judgment in case No. 91-2079 (Browning) which reversed the judgment of the trial court with respect to the dismissal of the action against SEMC.14
VIII
Consortium Claim of Lawrence Browning Against Blue
The only remaining question before us concerns the appeal of Dr. Blue in case No. 91-2079 (Browning) regarding the reinstatement of Lawrence *564Browning’s consortium claim against Blue. For the reasons that follow, we affirm the judgment of the court of appeals.
Blue contends that Lawrence Browning did not appeal to the court of appeals and, thus, the appellate court had no jurisdiction to reverse the judgment of the trial court on any issue relating to Lawrence’s claim against Blue. However, the record does not support this contention and, therefore, we reject Blue’s argument.
Blue also suggests that the court of appeals abused its discretion in finding that the R.C. 2305.09 statute of limitations applied to Lawrence’s consortium claim against Blue, since no party briefed or argued the issue or raised the question in an assignment of error to the court of appeals. We find no abuse of discretion. The law is clear that spousal consortium claims arising from medical malpractice are governed by the R.C. 2305.09(D) four-year period of limitations, when the principal claim for malpractice accrued, as it did here, prior to the effective date of the October 1987 amendment to R.C. 2305.11. Hershberger, supra, 34 Ohio St.3d at 6, 516 N.E.2d at 208.15 Furthermore, the issue decided by the court of appeals did not involve the constitutionality of a statute and, thus, the case of State v. 1981 Dodge Ram Van (1988), 36 Ohio St.3d 168, 522 N.E.2d 524, is distinguishable. A number of other cases cited by Blue merely recite the general rule of law that issues may be treated as waived if not raised at the first opportunity or assigned as error in the court of appeals. However, there is no general prohibition in App.R. 12(A) requiring that issues be treated as waived.
Finally, Blue suggests that even under the R.C. 2305.09 statute of limitations, Lawrence Browning’s action against Blue for loss of consortium was untimely filed. Specifically, Blue urges that Mrs. Browning’s malpractice claim against Blue “accrued” within the meaning of R.C. 2305.11 as early as 1983 and, thus, Lawrence Browning had four years from that time to commence suit against Blue, but failed to do so. However, Mrs. Browning’s malpractice claim against Blue was found by the trial court and court of appeals to have accrued in August 1987 at the latest. Since the R.C. 2305.09(D) four-year period of limitations on Lawrence’s claim against Blue commenced to run on the same date that the R.C. 2305.11 one-year period of limitations began to run on Browning’s malpractice claim against Blue, Hershberger, supra, paragraph two of the syllabus, Lawrence’s claim was timely filed. This is especially true given the fact that Browning continued *565her treatment with Blue until August 1987. See Frysinger v. Leech (1987), 32 Ohio St.3d 38, 512 N.E.2d 337, paragraph one of the syllabus.
IX
Conclusion
In reaching our conclusions, we do not pass judgment (since issues of alleged liability are yet to be determined) on Dr. Blue or SEMC, although it is tempting to do so given what the record shows has happened to these two women. Perhaps now they, and others, will have their day in court, where the’ conspiracy of silence in the local medical community which permitted the atrocities to be committed, and the atrocities themselves, can be more fully explored. Further, nothing in our opinion should be read to stand in the way of the proper performance of progressive medicine.
For all the reasons set forth herein, we affirm the difficult and courageous judgments of the court of appeals.

Judgments affirmed.

A.W. Sweeney, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., Wright and Cook, JJ., concur in part and dissent in part.
Deborah L. Cook, J., of the Ninth Appellate District, sitting for Resnick, J.

. The malpractice of Dr. Burt has been established in both cases by virtue of the default judgments entered against him even the causes of action for malpractice against Dr. Burt were untimely filed. Browning did not appeal to this court from the determination that her malpractice action against Dr. Blue was untimely filed and, thus, the judgment of the court of appeals on that issue is final.


. The current version of R.C. 2305.11(B)(1) and (D)(3) has remained unchanged since the amendment to R.C. 2305.11 effective October 20,1987. See 142 Ohio Laws, Part II, 3322-3325.


. We reach this conclusion no matter which of the many previous versions of R.C. 2305.11 is considered. Prior to the October 1987 amendment to R.C. 2305.11 (142 Ohio Laws, Part II, 3322-3325), former versions of R.C. 2305.11(A) provided, in part, that “[a]n action for * * * malpractice, including an action for malpractice against a * * * hospital, * * * shall be brought within one year after the cause thereof accrued * * *.” See 141 Ohio Laws, Part II, 3228; 139 *558Ohio Laws, Part I, 2153; 136 Ohio Laws, Part II, 3841; and 136 Ohio Laws, Part II, 2810. Again, a hospital does not practice medicine and cannot commit “malpractice.” Lombard and Richardson, supra.


. It is interesting to note that even if Browning’s negligent credentialing claims against SEMC . accrued in August 1987 as the trial court suggested, the action would still have been timely filed against SEMC under the applicable two-year period of limitations.


. Lawrence Browning’s consortium action against SEMC, premised upon SEMC’s alleged negligence in credentialing Drs. Burt and Blue, was timely filed and we reject SEMC’s arguments to the contrary.


. In this regard, we note that the October 1987 amendment to R.C. 2305.11 specifically made certain derivative claims subject to the same period of limitations as the principal claim. See R.C. 2305.11(D)(3); 142 Ohio Laws, Part II, at 3324.